Citation Nr: 1450920	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  10-31 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1.  Whether new and material evidence has been received with respect to a claim of entitlement to service connection for schizophrenia, catatonic type.  

2.  Entitlement to service connection for a psychiatric disorder, to include schizophrenia, catatonic type.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and C.R., Veteran's brother



ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to May 1978.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in March 2011; a transcript of this proceeding has been associated with the claims file.  In January 2014, the Board remanded this matter to the RO for further development.  

As noted in the January 2014 remand, the Board expanded the Veteran's original claim of entitlement to service connection for schizophrenia, catatonic type, to include all acquired psychiatric disorders, in light of his diagnosis of schizophrenia, undifferentiated type.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran also has an electronic Virtual VA paperless claims file.  A review of the documents in Virtual VA reveals that all are either duplicative of the evidence in VBMS or are irrelevant to the issues on appeal.  

The issue of entitlement to service connection for a psychiatric disorder, to include schizophrenia, catatonic type, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Service connection for schizophrenia, catatonic type, was denied in a February 1979 rating decision; a notice of disagreement was not received to initiate an appeal from that decision, and new and material evidence was not received within one year.  

2.  Service department records that existed at the time of the February 1979 rating decision, but had not been associated with the claims file, have been received since the February 1979 rating decision denying service connection for schizophrenia, catatonic type.  


CONCLUSIONS OF LAW

1.  The February 1979 rating decision, which denied service connection for schizophrenia, catatonic type, is final.  38 U.S.C.A. § 7105(c) (West 2002).  

2.  New and material evidence has been received, with respect to the claim for service connection for schizophrenia, catatonic type, and, thus, the issue must be reconsidered on a de novo basis. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & West 2014); 38 C.F.R. § 3.156(c) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen in this case is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations as it relates to reconsideration.  However, consideration of the merits of such claim requires full consideration of VA's duties to notify and assist consistent with the VCAA.  

In the present case, the claim of entitlement to service connection for schizophrenia, catatonic type, was previously denied in a February 1979 rating decision.  The Veteran did not file a notice of disagreement to initiate an appeal from this determination.  Moreover, additional new and material evidence was not received within one year of this determination.  See 38 C.F.R. § 3.156(b).  Accordingly, the February 1979 rating decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.156(b).  

However, under VA regulations, if VA receives or associates with the claims file relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims folder when VA first decided the claim, VA must reconsider the claim.  38 C.F.R. § 3.156(c).  This regulation contemplates official service department records which presumably have been misplaced and have now been located and forwarded to VA.  Id.  In essence, the finality of any previous decision is vitiated by the association of additional, pertinent service department records, and the claim must be reconsidered.  

In 2014, service treatment records from the Veteran's hospitalization at Walter Reed Army Medical Center were associated with the claims file.  As these records show the Veteran's treatment for and diagnosis of schizophrenia, they are arguably relevant to the issues on appeal.  Accordingly, the issue of entitlement to service connection for schizophrenia, catatonic type, must be reconsidered on a de novo basis without regard to the previous denial in February 1979.  38 C.F.R. § 3.156(c).  


ORDER

New and material evidence has been received since the issuance of the February 1979 rating decision, and the claim of service connection for schizophrenia, catatonic type, must be reconsidered on the merits.  



REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  

The Board notes that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board notes that the January 2014 remand directed the AOJ to obtain treatment records from the Veteran's hospitalization while in service at Walter Reed Army Medical Center from February 1978 to April 1978.  The Board specifically directed the AOJ to contact the National Personnel Records Center (NPRC) in searching for these records.  The Board notes that treatment records from Walter Reed Army Medical Center were associated with the claims file.  However, a notification letter from Walter Reed Medical Center dated June 2014 was received indicating that further records may be available through the NPRC.  Thus, the Board finds that remand is necessary to attempt to obtain these records in compliance with the January 2014 remand directive.  See Stegall, supra.  

Additionally, the Board notes that the Veteran testified at the March 2011 hearing that he had received treatment for his schizophrenia since the 1970s when he left service.  He noted treatment at the Youngstown and Canton, Ohio VA Medical Centers.  The Board notes that the VA treatment records of record date back to 1998.  Thus, further VA treatment records may be available and should be obtained on remand.  

In the January 2014 remand, the Board requested a letter be sent to the Veteran to obtain authorization forms to retrieve private treatment records, specifically from Woodside Receiving Hospital from July 1977 to August 1977 and from Trumball County Mental Health from August 1977 to September 1977.  A letter was sent to the Veteran in January 2014, and no response was received.  However, in the September 2014 Appellate Brief, the Veteran's representative noted that the Veteran had previously submitted authorization forms to obtain these records in March 2011, but no action was taken to obtain these records.  Therefore, on remand, the Board finds that the Veteran should be given another opportunity to provide the appropriate authorization forms, and it should be explained that those of record have expired and cannot be used to obtain treatment records at this time.  

Finally, the Board finds that remand is necessary to obtain outstanding Social Security Administration (SSA) records.  An April 2000 VA treatment note indicated the Veteran was receiving Social Security disability benefits due to his schizophrenia.  To date, the Veteran's SSA records have not been obtained and associated with the claims file, despite the fact that such records appear to be relevant to the Veteran's claim.  

The Board notes that once the above development is conducted, the AOJ should consider whether another VA examination or opinion is necessary to readjudicate the claim, in light of the Board's decision to reopen the Veteran's claim for reconsideration.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file relevant records of the Veteran's treatment with the appropriate VA Health Care system since the 1970s and including treatment at the Canton and Youngstown, Ohio VA Medical Centers.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, private treatment records from Woodside Receiving Hospital for treatment for schizophrenia from July 1977 to August 1977 and Trumball County Mental Health for treatment for schizophrenia from August 1977 to September 1977.  

Explain to the Veteran that previously submitted authorization forms have expired and new ones must be submitted in order to obtain any outstanding private treatment records.  

After receiving any necessary authorization forms, the AOJ should obtain all identified records.  All attempts to procure the identified records must be documented in the claims file, and the Veteran and his representative must be notified of any unsuccessful attempts in this regard.  If no such records exist, document such in the claims file.  Associate any records or negative responses received with the claims file.  

3.  Make an attempt to obtain any outstanding service treatment records, to include records of treatment at Walter Reed Army Medical Center, held at the NPRC.  

The AOJ is instructed in its request to the NPRC to provide it with written responses if the requested records do not exist or the repository does not have them.  

4.  Contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including any administrative decision(s) on his application for disability benefits and all underlying medical records which are in SSA's possession.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.  

5.  Once the above development has been completed, make a determination as to whether a VA examination and opinion is necessary, in light of the new evidence of record.  

6.  After the above development is completed, re-adjudicate the claim.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


